      Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 1 of 17



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 EMMA MENDOZA and MANUEL
 MENDOZA, individually and on behalf of all
 others similarly situated,

                        Plaintiff,                      Case No. 4:19-cv-225
         v.
                                                        CLASS ACTION COMPLAINT
 STORM TIGHT WINDOWS OF TEXAS,
 INC.,                                                  JURY TRIAL DEMANDED

                        Defendant.

                                     CLASS ACTION COMPLAINT

        Plaintiffs, Emma Mendoza and Manuel Mendoza, individually and on behalf of all other

persons similarly situated, by their attorneys, for their Complaint against Defendant, Storm Tight

Windows of Texas, Inc. (“STW”) allege the following:

                                      NATURE OF THE ACTION

        1.      This is a consumer class action under the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq. arising out of STW’s unlawful mass telemarketing practices to

solicit consumers to purchase its goods and services, including windows and doors and the

installation thereof.

        2.      Put simply, STW willfully and flagrantly violates the TCPA by placing unsolicited

telemarketing calls to consumers’ cellphones and residential landlines using an ‘automatic

telephone dialing system’ (“ATDS”) without first obtaining their prior express written consent, as

required by the TCPA.

        3.      The Rules and Regulations implementing the TCPA expressly prohibit initiating,

or causing to be initiated, any telephone call to a cellular phone that includes or introduces an

advertisement or constitutes telemarketing, using an automatic telephone dialing system without
     Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 2 of 17



first obtaining the prior express written consent of the called party to receive such call. Those

same Rules and Regulations likewise protect the privacy of residential telephone subscribers who

have registered their phone numbers on the national Do Not Call registry.

       4.      Nevertheless, STW violates the TCPA by failing to obtain the prior express written

consent of consumers before bombarding their phones with an ATDS in order to sell its goods and

services.

       5.      Plaintiffs bring this action for damages and other legal and equitable remedies

resulting from the conduct of STW in negligently, knowingly, and/or willfully placing unsolicited

telemarketing calls to Plaintiffs’ and other class members’ cellular phones and residential landlines

listed on the national Do Not Call registry without their prior express written consent in violation

of the TCPA.

                                            PARTIES

       6.      Plaintiff, Emma Mendoza, is a citizen of the State of Texas residing in the City of

La Porte.

       7.      Plaintiff, Manuel Mendoza, is a citizen of the State of Texas residing in the City of

La Porte.

       8.      Defendant STW is a Texas corporation whose principal office is located at 16920

Texas Ave., Suite C-9 Webster, Texas 77598 and whose registered agent for service of process is

United States Corporation Agents, Inc., 9900 Spectrum Dr., Austin, TX 78717.

                                 JURISDICTION AND VENUE

       9.      The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 47

U.S.C. § 227, et seq.

       10.     Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiffs allege violations of a

federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs allege


                                                 2
      Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 3 of 17



a nationwide class, which will result in at least one class member belonging to a different state

than Defendant. Plaintiffs seek up to $1,500.00 in damages for each call in violation of the TCPA,

which, when aggregated among a proposed class numbering in the thousands, or more, exceeds

the $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act

(“CAFA”).

        11.     Venue is proper in the District because a substantial portion of the events

complained of occurred here, i.e., Defendant operated its unlawful telemarketing campaign from

its headquarters located in this District.

     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227

        12.     In 1991, Congress enacted the TCPA in response to a growing number of

consumer complaints regarding certain telemarketing practices.

        13.     Section 227(b)(1)(A)(iii) of the TCPA provides, in pertinent part:


                It shall be unlawful for any person within the United States, or any
                person outside the United States if the recipient is within the
                United States—
                (A) to make any call (other than a call made for emergency
                purposes or made with the prior express consent of the called
                party) using any automatic telephone dialing system or an artificial
                or prerecorded voice—

                *       *       *
                (iii) to any telephone number assigned to a paging service, cellular
                telephone service, specialized mobile radio service, or other radio
                common carrier service, or any service for which the called party is
                charged for the call, unless such call is made solely to collect a
                debt owed to or guaranteed by the United States.

        14.     Thus, the plain language of section 227(b)(1)(A)(iii) of the TCPA prohibits the use

of ATDS or autodialers to make any call to a wireless number in the absence of an emergency or

the prior express consent of the called party.




                                                 3
      Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 4 of 17



        15.      According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA and whose

regulations are generally binding, such calls are prohibited because, as Congress found, automated

or prerecorded telephone calls are a greater nuisance and invasion of privacy than live solicitation

calls, and such calls can be costly and inconvenient. The FCC also recognized that wireless

customers are charged for incoming calls whether they pay in advance or after the minutes are

used. In re Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C.

Rcd. 14014, 14115 ¶ 165 (2003).

        16.      The TCPA defines an “automatic telephone dialing system” as “equipment which

has the capacity—(A) to store or produce telephone numbers to be called, using a random or

sequential number generator; and (B) to dial such numbers.” § 227(a)(1)(A)-(B).

        17.      This statutory language dictates that “the term ‘automatic telephone dialing system’

means equipment which has the capacity—(1) to store numbers to be called or (2) to produce

numbers to be called, using a random or sequential number generator—and to dial such numbers

automatically (even if the system must be turned on or triggered by a person).” Marks v. Crunch

San Diego, LLC, No. 14-56834, 2018 WL 4495553, at *8 (9th Cir. Sept. 20, 2018) (emphasis

supplied).1

        18.      Predictive dialers fall within the scope of the term ‘automatic telephone dialing

system. See Marks, 2018 WL 4495553, at *8 (“Although Congress focused on regulating the use

of equipment that dialed blocks of sequential or randomly generated numbers—a common


1
  In the past, the FCC has held that this definition is satisfied when a dialing system has the capacity to call
“a given set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re Rules
& Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14,014, ¶ 133
(2003); see In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23
F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a dialing system “meets the definition of
autodialer only when it randomly or sequentially generates telephone numbers, not when it dials numbers
from customer telephone lists” and reasoning that “the teleservices industry had progressed to the point
where dialing lists of numbers was far more cost effective”).

                                                       4
      Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 5 of 17



technology at that time—language in the statute indicates that equipment that made automatic calls

from lists of recipients was also covered by the TCPA.”).2

        19.     Courts have also held that, based on the TCPA’s statutory language, a predictive

dialing system constitutes an ATDS under the TCPA.                See, e.g., Marks, 2018 WL 4495553

(“Although Congress focused on regulating the use of equipment that dialed blocks of sequential

or randomly generated numbers—a common technology at that time—language in the statute

indicates that equipment that made automatic calls from lists of recipients was also covered by

the TCPA.”) (emphasis supplied); accord Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,

638-39 (7th Cir. 2012).

        20.     The FCC has also issued a Declaratory Ruling confirming that autodialed calls and

calls using an artificial voice or prerecorded message to a wireless number are permitted only if

the calls are made with the “prior express consent” of the called party. In the Matter of Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 2008 WL

65485 (2008).

        21.     The FCC took steps to further protect consumers from unwanted autodialed

marketing calls pursuant to the TCPA. Among other things, the FCC issued a Declaratory Ruling

requiring that telemarketers obtain “prior express written consent” for all autodialed telemarketing

calls to wireless numbers. 2012 FCC Ruling, 27 F.C.C. Rcd. at 1831 (emphasis added).




2
 Previously, the FCC has explained that while previous autodialers generated random numbers to call, “the
evolution of the teleservices industry has progressed to the point where using lists of numbers is far more
cost effective.” In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C.
Rcd. 14014, 14092 (2003). So a predictive dialer, which “has the capacity to store or produce numbers and
dial those numbers at random, in sequential order, or from a database of numbers,” id. at 14091, “constitutes
an automatic telephone dialing system and is subject to the TCPA’s restrictions on the use of autodialers,”
23 F.C.C. Rcd. at 566. In other words, an autodialer “has the specified capacity to generate numbers and
dial them without human intervention regardless of whether the numbers called are randomly or
sequentially generated or come from calling lists.” In the Matter of Rules & Regulations Implementing the
Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 15391, 15932 n.5 (2012) (“2012 FCC Ruling”).

                                                     5
      Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 6 of 17



       22.     In the 2012 FCC Ruling, the FCC further clarified that a consumer's written consent

to receive telemarketing robocalls “must be signed and be sufficient to show that the consumer:

(1) received “clear and conspicuous disclosure” of the consequences of providing the requested

consent, i.e., that the consumer will receive future autodialed calls or calls that deliver prerecorded

messages by or on behalf of a specific seller; and (2) having received this information, agrees

unambiguously to receive such calls at a telephone number the consumer designates. In addition,

the written agreement must be obtained without requiring, directly or indirectly, that the agreement

be executed as a condition of purchasing any good or service. See also 47 C.F.R § 64.1200(f)(8).

Finally, should any question about the consent arise, the seller will bear the burden of

demonstrating that a clear and conspicuous disclosure was provided and that unambiguous consent

was obtained. 2012 FCC Ruling, 27 F.C.C. Rcd. at 1844 (emphasis added).

       23.     Likewise, Section 227(c) of the TCPA and the related regulations protect the

privacy of residential telephone subscribers and allow them to register their numbers on the

National Do Not Call registry. See 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2) (“No person or

entity shall initiate any telephone solicitation to ... [a] residential telephone subscriber who has

registered his or her telephone number on the [NDNC list] ....”). Under 47 U.S.C. § 227(c) and

the related regulations, it is a violation of the TCPA for parties to make more than one call within

a twelve-month period to a number listed on a do-not-call registry provided for by the Federal

Communications Commission (“FCC”) without the residential telephone subscriber’s prior

express written consent. 47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2); 47 C.F.R. § 64.1200(e).

A telemarketer is not liable under this provision if it can show that it has obtained the subscriber’s

prior express written consent. 47 U.S.C. § 64.1200(c)(ii)

       24.     Thus, under the TCPA, the burden is on the telemarketer – here, STW – to obtain,

document, and prove prior express written consent.


                                                  6
        Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 7 of 17



                                     FACTUAL ALLEGATIONS

          25.      STW markets itself as the No. 1 impact window and door company in Texas.3

          26.      According to STW’s website, STW manufactures and sells “the highest-grade

hurricane impact windows and doors available on the market today!”4

          27.      Over the past year, Plaintiffs have received numerous unsolicited telemarketing

phone calls from representatives of STW advertising its services and goods.

          28.      Plaintiffs received these calls in the wake of the devastation caused by Hurricane

Harvey.         On information and belief, STW bombarded Plaintiffs and Class Members with

telemarketing calls looking to capitalize on the damage caused by the hurricane.

          29.      In particular, Plaintiffs received various telemarketing calls to their respective

phones from representatives of STW that were placed for the purpose of marketing and/or selling

STW’s hurricane impact windows and doors.

          30.      Plaintiff Manuel Mendoza is a subscriber of a cellular telephone whose phone

number is: (713) 826-XXXX. Plaintiff’s cellular telephone number has been listed on the national

Do Not Call registry for 9 years.

          31.      Plaintiff Emma Mendoza is a subscriber to a residential landline telephone whose

phone number is: (281) 470-XXXX. Plaintiff’s residential landline telephone number has been

listed on the national Do Not Call registry for 10 years.

          32.      All of the telemarketing calls alleged herein that representatives of STW placed to

Plaintiffs’ respective phones were made without Plaintiffs’ prior express written consent to receive

such calls.




3
    https://www.stormtightwindowstexas.com/about-us/.
4
    https://www.stormtightwindowstexas.com/.

                                                    7
     Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 8 of 17



       33.     An example of one such call occurred as recently as November 13, 2018. At or

around 4:00 PM, Plaintiff Emma Mendoza received a telemarketing call from a representative of

STW that was placed, on information and belief, from the following phone number: 281-528-

1159. When Ms. Mendoza answered the call, she was connected with a representative from STW

who then solicited her to purchase STW’s goods and services. After a brief conversation, Ms.

Mendoza informed the STW representative she was not interested, requested that she be taken off

STW’s marketing list, and terminated the phone call.

       34.     Plaintiff Emma Mendoza estimates that she has received more than five (5)

telemarketing calls to her residential landline within the last twelve (12) months from

representatives of STW—all placed for the purpose of soliciting her business. On each occasion,

Ms. Mendoza requested to be taken off of STW’s marketing list. Despite this fact, STW

representatives continued to bombard her residential landline with telemarketing calls.

       35.     In addition, Plaintiff Emma Mendoza recollects that some of the telemarketing calls

she received from STW contained a prerecorded message advertising STW’s goods and services.

       36.     Plaintiff Manuel Mendoza had a similar experience with STW and its sales

representatives. He estimates that he received approximately 5 telemarketing calls to his cellular

phone over the past year—all placed for the purpose of soliciting his business.

       37.     On information and belief, when contacting consumers, STW uses an outbound

calling system that automatically dials a list of telephone numbers stored by Defendant.

Defendant’s outbound dialing system uses algorithms to predict when Defendant’s representatives

will be available to take a call, and then automatically dials the numbers stored on Defendant’s

outbound dialing system.

       38.     Defendant’s outbound dialer is therefore a predictive dialing system, which the

courts have held constitutes an ATDS under the TCPA. See, e.g., Marks, 2018 WL 4495553, at *


                                                8
      Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 9 of 17



9. See also, e.g., Krakauer v. Dish Network L.L.C., No. 1:14-CV-333, 2017 WL 2455095, at *1

(M.D.N.C. June 6, 2017) (declining to set aside jury verdict in TCPA case in which the defendant’s

agent called plaintiffs using a predictive dialer), awarding treble damages, 2017 WL 3206324, at

*1 (M.D.N.C. July 27, 2017) (potential $61 million judgment), appeal docketed, No. 18-1518 (4th

Cir. May 8, 2018); Thomas v. Dun & Bradstreet Credibility Corp., Case No. 2:15-cv-03194-BRO-

GJS (C.D. Cal.) ($10.5 million cash settlement for a class of small business owners who received

telemarketing calls from a predictive dialer); Mey v. Frontier Comms. Corp., No. 3:13-cv-01191

(D. Conn. June 2, 2017) (Dkt. 164) ($11 million settlement for class of consumers called by call

vendor’s predictive dialer).

       39.     Plaintiffs further believe STW used an ATDS to contact them because STW admits

on its website that it uses “automated phone technology” to contact consumers.5

       40.     Plaintiffs further believe STW used an ATDS to contact them because they heard a

prerecorded message when they called the phone number (281-528-1159) back from which

Plaintiff Emma Mendoza received a telemarketing call from one of STW’s representatives.

       41.     At no point did STW obtain either of Plaintiffs’ prior express written consent to

place telemarketing calls and prerecorded messages to their respective phones.

       42.     The calls were annoying and harassing to Plaintiffs, and an invasion of their

privacy. The calls violated the TCPA because they were made without Plaintiffs’ prior express

written consent.

       43.     Not surprisingly, STW’s unlawful telemarketing practices have led to significant

backlash from consumers. The internet is bereft with online reviews warning consumers about

Defendant’s unlawful practices6:


5
 See https://www.stormtightwindowstexas.com/contact-us/.
6
 Reviews available at: https://www.yelp.com/biz/storm-tight-windows-deerfield-beach, last accessed
November 16, 2018).

                                                  9
     Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 10 of 17




       44.     By making the unauthorized phone calls alleged herein, STW has caused

consumers (including Plaintiffs) actual harm and cognizable legal injury. This includes the

aggravation and nuisance and invasions of privacy that resulted from the receipt of such phone

calls, in addition to a loss of value realized for the monies consumers paid to their phone carriers

for the receipt of such calls. Furthermore, the phone calls interfered with Class members’ use and

enjoyment of their cellphones, including the related data, software, and hardware components.

STW also caused substantial injury to their cellphones by causing wear and tear on their property,

consuming battery life, and in some cases appropriating cellular data or minutes.




                                                10
     Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 11 of 17



        45.       In order to redress these injuries, Plaintiffs, on behalf of themselves and a class of

similarly situated individuals, bring suit under the TCPA for statutory damages of $500 to $1,500

per phone call.

        46.       On behalf of the Class, Plaintiffs also seek an injunction requiring Defendant to

cease placing telemarketing calls to consumers until such time as they receive prior express written

consent from all such persons.

                                     CLASS ACTION ALLEGATIONS

        47.       Plaintiffs incorporate by reference all other paragraphs of this Complaint as if fully

set forth herein.

        48.       Plaintiffs bring this action individually and on behalf of all other persons similarly

situated pursuant to Federal Rule of Civil Procedure 23.

        49.       Plaintiffs propose the following Class definitions, subject to amendment as

appropriate:

                                          The Robocall Class

        All persons within the United States to whom, within the four years immediately
        preceding the filing of this Complaint, Defendant or some person acting on
        Defendant’s behalf placed one or more telephone call to their cellular telephone
        through the use of an automated telephone dialing system or an artificial or
        prerecorded voice.

                                        The Do Not Call Class

        All persons within the United States to whom, within the four years immediately
        preceding the filing of this Complaint, Defendant or some person acting on
        Defendant’s behalf placed two or more telephone calls, within a 12-month period,
        to their landline line telephone number that was registered on the Do Not Call
        registry.

Collectively, all these persons will be referred to as “Class members.” Plaintiffs represent, and are

members of, the Classes.




                                                   11
     Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 12 of 17



           50.    Excluded from the Classes is the Defendant, and any entities in which the

Defendant has a controlling interest, the Defendant’s agents and employees, any Judge to whom

this action is assigned and any member of such Judge’s staff and immediate family, Plaintiffs’

counsel and Plaintiffs’ counsel’s staff.

           51.    Plaintiffs do not know the exact number of members of the Classes, but Plaintiffs

reasonably believe the Class members number, at minimum, in the hundreds to thousands.

           52.    Plaintiffs and all members of the Classes have been harmed by the acts of

Defendant.

           53.    This Class Action Complaint seeks injunctive relief and money damages.

           54.    The joinder of all Class Members is impracticable due to the size and relatively

modest value of each claim.

           55.    Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.

           56.    Further, the Classes can be identified easily through records maintained by

Defendant and/or its marketing agents.

           57.    There are well-defined, nearly identical, questions of law and fact affecting all

parties.

           58.    The questions of law and fact, referred to above, involving the Class claims

predominate over questions which may affect individual Class members.

           59.    Such common questions of law and fact include, but are not limited to, the

following:

                  a.     Whether Defendant used an automatic telephone dialing system in making

           non-emergency calls to Class members’ cell phones;




                                                   12
     Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 13 of 17



               b.     Whether Defendant placed two or more phone calls within a 12-month

       period to Class members whose phone numbers were registered on the Do Not Call

       registry;

               c.     Whether the calls Defendant placed are telemarketing calls within the

       meaning of the TCPA;

               d.     Whether Defendant can meet its burden of showing it obtained prior express

       written consent to make such calls;

               e.     Whether Defendant’s conduct was knowing and/or willful;

               f.     Whether Defendant is liable for statutory damages; and

               g.     Whether Defendant should be enjoined from engaging in such conduct in

       the future.

       60.     As persons who received either (i) a non-emergency telemarketing call via an

automatic telephone dialing system; or (ii) two telemarketing calls within a twelve (12) month

period to a landline phone number registered on the National Do Not Call registry; without

providing their prior express consent to Defendant within the meaning of the TCPA, Plaintiffs

asserts claims that are typical of each Class member who also received such phone calls.

       61.     Further, Plaintiffs will fairly and adequately represent and protect the interests of

the Class.

       62.     Plaintiffs have no interests which are antagonistic to any member of the Class.

       63.     Plaintiffs have retained counsel experienced in handling class action claims

involving violations of federal consumer protection statutes, including claims under the TCPA.

       64.     A class action is the superior method for the fair and efficient adjudication of this

controversy.

       65.     Class wide relief is essential to compel Defendant to comply with the TCPA.


                                                13
     Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 14 of 17



        66.     The interest of the Class members in individually pursuing claims against the

Defendant is slight because the statutory damages for an individual action are relatively small, and

are therefore not likely to deter Defendant from engaging in the same behavior in the future.

        67.     Management of these claims is likely to present significantly fewer difficulties than

are presented in many class claims.

        68.     Defendant has acted on grounds generally applicable to the Classes, thereby making

final injunctive relief and corresponding declaratory relief with respect to the Classes as a whole

appropriate.

        69.     Moreover, on information and belief, Plaintiffs allege that the TCPA violations

complained of herein are substantially likely to continue in the future if an injunction is not entered.

                                      CAUSES OF ACTION

                                               Count I

                              Violations of the Telephone Consumer
                              Protection Act, 47 U.S.C. § 227, et seq.

        70.     Plaintiffs incorporates by reference the foregoing paragraphs of this Complaint as

if fully set forth herein.

        71.     The foregoing acts and omissions of Defendant constitute violations of the TCPA,

including but not limited to each of the above cited provisions of 47 U.S.C. § 227, et seq., and its

implementing regulations.

        72.     As a result of the Defendant’s violations of 47 U.S.C. § 227, et seq., Plaintiffs and

Class members are entitled to an award of $500 in statutory damages for each and every call placed

in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        73.     Plaintiffs and members of the Classes are also entitled to and do seek injunctive

relief prohibiting the Defendant’s violation of the TCPA in the future.



                                                  14
     Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 15 of 17



          74.     Plaintiffs and members of the Classes are also entitled to an award of attorneys’

fees and costs as provided by law.

                                                Count II

                                Knowing and/or Willful Violations
                 of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

          75.     Plaintiffs incorporate by reference all other paragraphs of this Complaint as if fully

stated herein.

          76.     The foregoing acts and omissions of the Defendant constitute knowing and/or

willful violations of the TCPA, including but not limited to each of the above-cited provisions of

47 U.S.C. § 227 et seq.

          77.     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et

seq., Plaintiff and each member of the Class is entitled to treble damages of up to $1,500 for each

and every call placed in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

          78.     Plaintiffs and all members of the Classes are also entitled to and do seek injunctive

relief prohibiting such conduct violating the TCPA by the Defendant in the future.

          79.     Plaintiffs and all members of the Classes are also entitled to an award of attorneys’

fees and costs as provided by law.

                                           PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that the Court grant Plaintiffs and all Class

members the following relief against Defendant:

          A.      Injunctive relief prohibiting such violations of the TCPA by the Defendant in the

future;

          B.       As a result of the Defendant’s willful and/or knowing violations of 47 U.S.C. §

227(b)(1), Plaintiffs seek for themselves and each Class member treble damages, as provided by

statute, of up to $1,500 for each and every call that violated the TCPA;

                                                   15
     Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 16 of 17



       C.      As a result of Defendant’s statutory violations of 47 U.S.C. § 227(b)(1), Plaintiffs

seek for themselves and each Class member $500 in statutory damages for each and every call that

violated the TCPA;

       D.      An award of attorneys’ fees and costs to counsel for Plaintiffs and the Class;

       E.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing appropriate Classes and any Subclasses the Court deems

appropriate, finding that Plaintiffs are proper representatives of the Classes, and appointing the

lawyers and law firms representing Plaintiffs as counsel for the Classes; and

       G.      Such other relief as the Court deems just and proper.



                                             [SIGNATURE BLOCK ON THE NEXT PAGE]




                                                16
   Case 4:19-cv-00225 Document 1 Filed in TXSD on 01/21/19 Page 17 of 17



Dated: January 21, 2019             Respectfully submitted,

                                    EMMA MENDOZA and
                                    MANUEL MENDOZA


                                    /s/ Jarrett L. Ellzey

                                    HUGHES ELLZEY, LLP
                                    Jarrett L. Ellzey
                                    1105 Milford St.
                                    Houston, TX 77006
                                    Phone: (713) 322-6387
                                    Fax: (888) 995-3335
                                    jarrett@hughesellzey.com

                                    KOZONIS & KLINGER, LTD.
                                    Gary M. Klinger*
                                    4849 N. Milwaukee Ave., Ste. 300
                                    Chicago, Illinois 60630
                                    Phone: 773.545.9607
                                    Fax: 773.496.8617
                                    gklinger@kozonislaw.com

                                    SHAMIS & GENTILE, P.A.
                                    Andrew J. Shamis*
                                    14 NE 1st Ave., Suite 1205
                                    Miami, FL 33132
                                    Telephone (305) 479-2299
                                    Facsimile (786) 623-0915
                                    efilings@shamisgentile.com

                                    THE LAW OFFICES OF JIBRAEL
                                    S. HINDI, PLLC
                                    Jibrael S. Hindi, Esq.*
                                    110 SE 6th Street
                                    Ft. Lauderdale, FL 33301
                                    Tel: (954) 907-1136
                                    Fax: (855) 529-9540
                                    jibrael@jibraellaw.com

                                    *Pro hac vice forthcoming

                                    Attorneys for Plaintiffs and the Proposed Classes




                                    17
